2. Belarus (vote)
Before the vote on paragraph 3
author. - (FR) Mr President, this is just to correct the names of the organisations mentioned in paragraph 3. You have the names on the voting lists, and thus there is no need to repeat them.
(Parliament agreed to accept the oral amendment)
- Before paragraph 1
Mr President, I rise on behalf of my group with an oral amendment to the proposed amendment. While freedom of expression is laid down in the Commission's non-paper, the internet is sadly not particularly included or singled out. Therefore, to be factually correct and to include all freedoms of expression, not just on the internet, we ask that the phrase 'on the internet' be removed from the amendment.
(Parliament agreed to accept the oral amendment)